PER CURIAM.
We reverse the trial court’s denial of appellant’s motion to dismiss the charge of possession of cocaine. See Carawan v. State, 515 So.2d 161 (Fla.1987); Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988), decision approved sub nom., State v. Smith, 547 So.2d 613 (Fla.1989); Lewis v. State, 545 So.2d 427 (Fla. 2d DCA 1989). This reversal will not affect appellant’s conviction and sentence for purchasing cocaine. We further strike the imposition of costs, without prejudice to the state seeking to have them reassessed after proper notice and hearing. Wood v. State, 544 So.2d 1004 (Fla.1989); Jenkins v. State, 444 So.2d 947 (Fla.1984).
Affirmed in part, reversed in part, and remanded.
SCHEB, A.C.J., and LEHAN and PARKER, JJ., concur.